          Case 3:17-cv-05806-RJB Document 312 Filed 10/04/19 Page 1 of 4




 1                                                  The Honorable Robert J. Bryan
 2

 3

 4

 5

 6

 7

 8
                       UNITED STATES DISTRICT COURT
 9                    WESTERN DISTRICT OF WASHINGTON

10    STATE OF WASHINGTON,                   CIVIL ACTION NO. 3:17-cv-05806-RJB
11                     Plaintiff,
                                             DECLARATION OF DEBRA EISEN
12             V.                            IN SUPPORT OF STATE OF
                                             WASHINGTON'S RESPONSE TO
13    THE GEO GROUP, INC.,                   THE COURT'S PROPOSED ORDER
                                             GRANTING SUMMARY
14                     Defendant.            JUDGMENT OF DISMISSAL (ECF NO.
                                             306)
15

16

17

18

19

20

21

22

23

24

25

26

     DECLARATION OF DEBRA EISEN IN                      ATTORNEY GENERAL OF WASHINGTON
                                                                 Civil Rights Division
     SUPPORT OF STATE OF WASHINGTON'S                        800 Fifth Avenue, Suite 2000
     RESPONSE TO THE COURT'S PROPOSED                          Seattle, WA 98 I 04-3 I 88
     ORDER GRANTING SUMMARY JUDGMENT                                (206) 464-7744
     OF DISMISSAL
               Case 3:17-cv-05806-RJB Document 312 Filed 10/04/19 Page 2 of 4




 1             Under penalty of perjury under the laws of the United States of America, I, Debra Eisen,
 2   certify that the below is true and con-ect:
 3             1.     My name is Debra Eisen. I am over the age of 18 and competent to testify in this
 4   matter.
 5             2.     I am the Contracts Administrator for the Washington State Department of
 6   Con-ections (DOC). I have worked in this role since February 2018. My job duties include
 7   delegated authority from the Secretary to sign agency contracts, responsibility for coordination
 8   and administration of agency contracts and procurements, ensming contracting compliance with
 9   applicable laws, regulations and policies and managing seven staff members. My team is
10   responsible for drafting contracts and amendments, coordinating procurements and overseeing
11   DOC's contracting function for goods and services between DOC and third-party vendors and
12   other governmental entities. Prior to my promotion to Contracts Administrator, I worked as a
13   Senior Contracts Attorney for DOC. I held that role from 2004 until February 2018.
14             3.     DOC maintains contracts with many other government entities to confine state
15   imnates. Pursuant to these contracts, DOC inmates may be confined at other states' prisons, tribal
16   prisons or local county-run detention facilities.
17             4.     DOC does not confine state imnates with p1ivate contractors in Washington.
18   Indeed, DOC does not have statutory authority to do so. DOC only has statutory authority to
19
20

21

22

23

24

25

26

     DECLARATION OF DEBRA EISEN IN                                       ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
     SUPPORT OF STATE OF WASHINGTON'S                                         800 Fifth Avenue, Suite 2000
     RESPONSE TO THE COURT'S PROPOSED                                           Seattle, WA 98104-3188
     ORDER GRANTING SUMMARY JUDGMENT                                                 (206) 464-7744
     OF DISMISSAL
Case 3:17-cv-05806-RJB Document 312 Filed 10/04/19 Page 3 of 4
            Case 3:17-cv-05806-RJB Document 312 Filed 10/04/19 Page 4 of 4




1                                  CERTIFICATE OF SERVICE

2           I hereby certify that the foregoing document was electronically filed with the United

3    States District Court using the CM/ECF system. I certify that all participants in the case are

4    registered CM/ECF users and that service will be accomplished by the appellate CM/ECF

5    system.

6

7    Dated this 4th day of October 2019 in Seattle, Washington.

8
                                                 s/ Caitilin Hall
9                                                CAITILIN HALL
                                                 Legal Assistant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                                                    ATTORNEY GENERAL OF WASHINGTON
       DECLARATION OF DEBRA EISEN IN
                                                                               Civil Rights Division
       SUPPORT OF STATE OF WASHINGTON’S                                    800 Fifth Avenue, Suite 2000
       RESPONSE TO THE COURT’S PROPOSED                                      Seattle, WA 98104-3188
                                                                                  (206) 464-7744
       ORDER GRANTING SUMMARY JUDGMENT
       OF DISMISSAL
